Title: Evening Orders, 3 May 1756
From: Washington, George
To: 



[Winchester, 3 May 1756]

Evening Orders.
The General Court Martial, whereof Captain Stewart was President, is dissolved.
Colonel Washington approves of the Sentence of the Court—

was unanimous in opinion, that Sergeant Nathan Lewis, for his misbehaviour, in running away with his Party, should suffer Death.
The three eldest Captains, eight Subalterns, ten Sergeants, one Drummer, and an hundred Rank & File, to hold themselves in readiness to march to morrow morning upon a Scout.
The Officers to examine the mens arms and ammunition; and see that they are in good order; and are completed with cartridges—This command to draw two days provision more to-night.
The Captains for this command, to see that these Orders are punctually complied with.
Of the Fairfax Militia one hundred men must march tomorrow for the South-Branch; under two Captains and four Subalterns—and to receive their Orders from Colonel Washington. The remainder of the Fairfax Militia, and the company of Volunteers, under Captain John Dalton; are to join the above party, ordered to Scout.
